UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31458 Newcastle Investment Corp. (Exact name of registrant as specified in its charter) Maryland 81-0559116 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1345 Avenue of the Americas, New York, NY (Address of principal executive offices) (Zip Code) (212) 798-6100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. Common stock, $0.01 par value per share: 293,326,085 shares outstanding as of August 1, 2013. CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements relate to, among other things, the operating performance of our investments, the stability of our earnings, and our financing needs. Forward-looking statements are generally identifiable by use of forward-looking terminology such as “may,” “will,” “should,” “potential,” “intend,” “expect,” “endeavor,” “seek,” “anticipate,” “estimate,” “overestimate,” “underestimate,” “believe,” “could,” “project,” “predict,” “continue” or other similar words or expressions. Forward-looking statements are based on certain assumptions, discuss future expectations, describe future plans and strategies, contain projections of results of operations or of financial condition or state other forward-looking information. Our ability to predict results or the actual outcome of future plans or strategies is inherently uncertain. Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, our actual results and performance could differ materially from those set forth in the forward-looking statements. These forward-looking statements involve risks, uncertainties and other factors that may cause our actual results in future periods to differ materially from forecasted results. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to: · reductions in cash flows received from our investments; · our ability to deploy capital accretively; · the risks that default and recovery rates on our real estate securities and loan portfolios deteriorate compared to our underwriting estimates; · changes in prepayment rates on the loans underlying certain of our assets; · the relationship between yields on assets which are paid off and yields on assets in which such monies can be reinvested; · the relative spreads between the yield on the assets we invest in and the cost of financing; · changes in economic conditions generally and the real estate and debt securities markets specifically; · adverse changes in the financing markets we access affecting our ability to finance our investments, or in a manner that maintains our historic net spreads; · changing risk assessments by lenders that potentially lead to increased margin calls, not extending our repurchase agreements or other financings in accordance with their current terms or entering into new financings with us; · changes in interest rates and/or credit spreads, as well as the success of any hedging strategy we may undertake in relation to such changes; · the quality and size of the investment pipeline and the rate at which we can invest our cash at attractive risk-adjusted returns, including cash inside our collateralized debt obligations (“CDOs”); · impairments in the value of the collateral underlying our investments and the relation of any such impairments to our judgments as to whether changes in the market value of our securities, loans or real estate are temporary or not and whether circumstances bearing on the value of such assets warrant changes in carrying values; · legislative/regulatory changes, including but not limited to, any modification of the terms of loans; · the availability and cost of capital for future investments; · competition within the finance and real estate industries; · our ability to take advantage of opportunities in additional asset classes or types of assets, including, without limitation, senior living facilities, at attractive risk-adjusted prices or at all; · risks related to investments in senior housing including, but not limited to, the risk that we are dependent on the performance of our operators, the risk that a downturn in the housing market or an overall economic downturn could cause our occupancy rates, revenues and results of operations to decline and the risk that increases in labor costs at our senior housing facilities may have a material adverse effect on us; and · other risks detailed from time to time below, particularly under the heading “Risk Factors,” and in our other reports filed with or furnished to the Securities and Exchange Commission (the “SEC”). Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The factors noted above could cause our actual results to differ significantly from those contained in any forward-looking statement. Readers are cautioned not to place undue reliance on any of these forward-looking statements, which reflect our management’s views only as of the date of this report. We are under no duty to update any of the forward-looking statements after the date of this report to conform these statements to actual results. SPECIAL NOTE REGARDING EXHIBITS In reviewing the agreements included as exhibits to this Quarterly Report on Form10-Q, please remember they are included to provide you with information regarding their terms and are not intended to provide any other factual or disclosure information about the Company or the other parties to the agreements. The agreements contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties have been made solely for the benefit of the other parties to the applicable agreement and: · should not in all instances be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; · have been qualified by disclosures that were made to the other party in connection with the negotiation of the applicable agreement, which disclosures are not necessarily reflected in the agreement; · may apply standards of materiality in a way that is different from what may be viewed as material to you or other investors; and · were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement and are subject to more recent developments. Accordingly, these representations and warranties may not describe the actual state of affairs as of the date they were made or at any other time. Additional information about the Company may be found elsewhere in this Quarterly Report on Form10-Q and the Company’s other public filings, which are available without charge through the SEC’s website at http://www.sec.gov. The Company acknowledges that, notwithstanding the inclusion of the foregoing cautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in this report not misleading. NEWCASTLE INVESTMENT CORP. FORM 10-Q INDEX PAGE PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Income (unaudited) for the three and six months ended June 30, 2013 and 2012 3 Consolidated Statements of Comprehensive Income (unaudited) for the three and six months ended June 30, 2013 and 2012 4 Consolidated Statement of Stockholders’ Equity (unaudited) for the six months ended June 30, 2013 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2013 and 2012 6 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 71 Item 4. Controls and Procedures 73 PART II.OTHER INFORMATION Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES NEWCASTLE INVESTMENT CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) June 30, 2013 December 31, (Unaudited) Assets Real estate securities, available-for-sale $ $ Real estate related and other loans, held-for-sale, net Residential mortgage loans, held-for-investment, net Residential mortgage loans, held-for-sale, net Subprime mortgage loans subject to call option Investments in real estate, net of accumulated depreciation Intangibles, net of accumulated amortization Other investments Cash and cash equivalents Restricted cash Derivative assets Due from affiliates — Receivables and other assets Assets of discontinued operations — Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities CDO bonds payable $ $ Other bonds and notes payable Repurchase agreements Mortgage notes payable Financing of subprime mortgage loans subject to call option Junior subordinated notes payable Derivative liabilities Dividends Payable Due to affiliates Accrued expenses and other liabilities Liabilites of discontinued operations — Total Liabilities $ $ Commitments and contingencies Stockholders’ Equity Preferred stock, $0.01 par value, 100,000,000 shares authorized, 1,347,321 shares of 9.75% Series B Cumulative Redeemable Preferred Stock, 496,000 shares of 8.05% Series C Cumulative Redeemable Preferred Stock, and 620,000 shares of 8.375% Series D Cumulative Redeemable Preferred Stock, liquidation preference $25.00 per share, issued and outstanding as of June 30, 2013 and December 31, 2012 $ $ Common stock, $0.01 par value, 1,000,000,000 and 500,000,000 shares authorized, 293,326,085 and 172,525,645 shares issued and outstanding, at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Equity $ $ Total Liabilities and Stockholders’ Equity $ $ Statement continues on the next page. 1 NEWCASTLE INVESTMENT CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) The following table presents certain assets of consolidated variable interest entities (VIEs), which are included in the Consolidated Balance Sheets above. The assets in the table below include those assets that can only be used to settle obligations of consolidated VIEs, and are in excess of those obligations. Additionally, the assets in the table below exclude intercompany balances that eliminate in consolidation. June 30, 2013 December 31, (Unaudited) Assets of consolidated VIEs that can only be used to settle obligations of consolidated VIEs Real estate securities, available-for-sale $ $ Real estate related and other loans, held-for-sale, net Residential mortgage loans, held-for-investment, net Subprime mortgage loans subject to call option Investments in real estate, net of accumulated depreciation Other investments Restricted cash Receivables and other assets Total assets of consolidated VIEs that can only be used to settle obligations of consolidated VIEs $ $ The following table presents certain liabilities of consolidated VIEs, which are included in the Consolidated Balance Sheets above. The liabilities in the table below include liabilities of consolidated VIEs due to third parties only, and exclude intercompany balances that eliminate in consolidation. The liabilities also exclude amounts where creditors or beneficial interest holders have recourse to the general credit of Newcastle. June 30, 2013 December 31, (Unaudited) Liabilities of consolidated VIEs for which creditors or beneficial interestholders do not have recourse to the general credit of Newcastle CDO bonds payable $ $ Other bonds and notes payable Repurchase agreements — Financing of subprime mortgage loans subject to call option Derivative liabilities Accrued expenses and other liabilities Total liabilities of consolidated VIEs for which creditors or beneficialinterest holders do not have recourse to the general credit of Newcastle $ $ See notes to consolidated financial statements 2 NEWCASTLE INVESTMENT CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (dollars in thousands, except share data) Three Months Ended June 30, Six Months Ended June 30, Interest income $ Interest expense Net interest income Impairment/(Reversal) Valuation allowance (reversal) on loans ) ) ) Other-than-temporary impairment on securities Portion of other-than-temporary impairment on securities recognized in other comprehensive income (loss), net of the reversal of other comprehensive loss into net income (loss) 44 ) Total impairment Net interest income after impairment/reversal Other Revenues Rental income Care and ancillary income — — Total other revenues Other Income (Loss) Gain (loss) on settlement of investments, net ) Gain on extinguishment of debt — 39 Other income (loss), net ) ) Total other income (loss) ) Expenses Loan and security servicing expense Property operating expenses General and administrative expense Management fee to affiliate Depreciation and amortization 2 4 Total expenses Income from continuing operations Income (loss) from discontinued operations Net Income Preferred dividends ) Income Available for Common Stockholders $ Income Per Share of Common Stock Basic $ Diluted $ Income from continuing operations per share of common stock, after preferred dividends Basic $ Diluted $ Income (loss) from discontinued operations per share of common stock Basic $ Diluted $ Weighted Average Number of Shares of Common Stock Outstanding Basic Diluted Dividends Declared per Share of Common Stock $ See notes to consolidated financial statements 3 NEWCASTLE INVESTMENT CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (dollars in thousands, except share data) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income (loss): Net unrealized gain (loss) on securities ) Reclassification of net realized (gain) loss on securities into earnings ) ) Net unrealized gain on derivatives designated as cash flow hedges Reclassification of net realized (gain) loss on derivatives designated as cash flow hedges into earnings (1
